Order entered December 31, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01044-CV

                CHANDLER MANAGEMENT CORPORATION, Appellant

                                                V.

         FIRST SPECIALTY INSURANCE CORPORATION, ET AL., Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. Dc-12-06968

                                            ORDER
       We GRANT the December 27, 2013 unopposed motion of appellee First Specialty

Insurance Corporation for an extension of time to file a brief. Appellee shall file its brief on or

before January 15, 2014. We caution appellee that no further extension of time will be granted

absent extraordinary circumstances.


                                                      /s/   ADA BROWN
                                                            JUSTICE